Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 November 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport November 24th 1780
                        
                        The Intelligence that your Excellency gives me of the arrival of the cork fleet in your Letter of the 16th,
                            is so much the more likely, that the day before yesterday nine vessels were seen entering Gardner’s bay, coming down the
                            Sound, It is thought they were bringing victuals, and that they very likely are a party of the above fleet, which I think
                            would be a proof that Arbuthnot proposes wintering in that excellent Harbour. We have had all
                            this month a most tempestuous weather and I was a great deal concerned for the Troops of your Excellency, if they be yet
                            encamped. I am with Respect Sir Your Excellency’s most obedient and most humble servant
                        
                            le Cte de Rochambeau
                        
                    